DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert C. Okonowski (Reg. No. 74,448) on 8/01/2022.

The application has been amended as follows:

1.	(Currently Amended) A method for generating training content for completion of tasks, the method comprising:
receiving, by one or more first servers of a first entity, from each client application of a plurality of client applications executing on respective client devices, interactions performed by a user of the client application and captured by the client application via an embedded browser of the client application;
classifying, by the one or more first servers, the interactions received from each client application into one or more tasks, each task of the one or more tasks including multiple interactions across one or more network applications of one or more second servers of a second entity for performing the task; 
selecting, by the one or more first servers, for a first task of the one or more tasks, from the interactions classified into the first task, a subset of interactions to be included in the training content for guiding users of the client applications to perform the first task by performing the subset of interactions; 
generating, by the one or more first servers, the training content including the subset of interactions; and 
transmitting, by the one or more first servers, the training content to one or more client applications of the plurality of client applications executing on the respective client devices, the one or more client applications configured to guide the users of the client applications to perform the first task using the training content.

12.	(Currently Amended) A system for presenting additional content for a network application accessed via an embedded browser of a client application, the system comprising:
one or more first servers of a first entity comprising a processor and memory, wherein the one or more first servers are configured to:
receive, from each client application of a plurality of client applications executing on respective client devices, interactions performed by a user of the client application and captured by the client application via an embedded browser of the client application;
classify the interactions received from each client application into one or more tasks, each task of the one or more tasks including multiple interactions across one or more network applications of one or more second servers of a second entity for performing the task; 
select, for a first task of the one or more tasks, from the interactions classified into the first task, a subset of interactions to be included in the training content for guiding users of the client applications to perform the first task by performing the subset of interactions; 
generate the training content including the subset of interactions; and
transmit the training content to one or more client applications of the plurality of client applications executing on the respective client devices, the one or more client applications configured to guide the users of the client applications to perform the first task using the training content.

Allowable Subject Matter
Claims 1-17 and 21-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Krishnamoorthy et al. (U.S. PGPub 2015/0007065) teaches a computer implemented method and an apparatus for determining user browsing behavior and recording of user activity related to a web domain on one or more tabs of a web browser associated with the user device. Dey et al. (U.S. PGPub 2017/0308595) teaches a technique of learning from historical logs and recommending database operations on a data-asset in an ETL tool.  
However, the combination of Krishnamoorthy and Dey does not teach all of the features of the independent claims 1 and 12. Therefore, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG VANG/Primary Examiner, Art Unit 2457